UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):October 23, 2007 BRUNSWICK CORPORATION (Exact Name of Registrant Specified in Charter) Delaware 001-01043 36-0848180 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1 N. Field Court Lake Forest, Illinois 60045-4811 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (847) 735-4700 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240, 14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240, 13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On October 23, 2007, the Board of Directors of Brunswick Corporation (“Brunswick”) appointed J. Steven Whisler to the Board of Directors and the Finance Committee of the Board of Directors.Brunswick is not aware of any transaction requiring disclosure under Item 404(a) of Regulation S-K. The news release announcing the appointment is furnished as Exhibit 99.1 and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d)Exhibits: Exhibit No. Description of Exhibit 99.1 News Release, dated October 23, 2007, of Brunswick Corporation, announcing the appointment of J. Steven Whisler to the Board of Directors. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BRUNSWICK CORPORATION Dated: October 23, 2007 By: /s/ LLOYD C. CHATFIELD II Name: Lloyd C. Chatfield II Title: Vice President, General Counsel & Secretary 3 EXHIBIT INDEX: Exhibit No. Description of Exhibit 99.1 News Release, dated October 23, 2007, of Brunswick Corporation, announcing the appointment of J. Steven Whisler to the Board of Directors. 4
